DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	The claims were amended to strike out the feature relied-on in the previous office action.  A new search was conducted.  The references showed that the “attached to the ceramic substrate using a first pre-polymer material or attached to the ceramic substrate using a first partially polymerized material” is known:
	Specifically, Kobori (US Pub.: 2008/0047430) which describes a method of making a filter (abstract). The method uses a thermoset resin and heats it after adhering to a pleated sheets (para. 27, and 39). The resin is heated to 140 degrees C (para. 139). Fukushima (US Pub.: 2009/0235972) states that heating a thermoplastic resin to 140 degrees C polymerizes it (para. 63). Applicant proposed striking out the two features that described the corrugations being attached by either a pre-polymerized and a partially polymerized material. It was agreed that striking these out of the claim would overcome these references.


/SHENG H DAVIS/Primary Examiner, Art Unit 1732